DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 07/13/2020 is acknowledged by the Examiner. 
Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites a “computer program” which is nothing more than software per se. Claim 1 is not eligible subject matter under 35 U.S.C. 101 (see MPEP 2106.03 [R-10.2019]). The specification does not limit a “computer program” to only cover statutory embodiments. Therefore, claim 10 covers a non-statutory embodiment which is a software-only/computer program per se. Since claim 10 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 6, 8-13, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamaru et al, US 6,574,197 hereafter Kanamaru (as cited in the IDS dated 07/13/2020). 

As for claim 1, Kanamaru discloses:
A method for a monitoring entity for monitoring at least one communication component, wherein the communication component is configured to communicate with one or more other communication components (Kanamaru, FIG. 1, P1-Pn, 16, 17, column 4, lines 57-67, column 5, lines 1-18, column 6, lines 21-67, column 9, lines 62-67, column 10, lines 1-35, The Node P1/“monitoring entity” including a Status Management Unit 16/“communication component” for monitoring at least one Status Management Unit 16 of other Nodes P2-Pn. The Examiner interprets the Node P1 to correspond to the “monitoring entity” and the Status Management Unit 16 of a node P2-PN to correspond to the “communication component”),  in an event-based manner via a data bus (Kanamaru, column 5, lines 14-18, column 9, lines 62-67, column 10, lines 1-35, A node P2-PN (communication component) configured to communicate with other nodes (communication components) in a breakaway event-based manner via the data bus 11 and the other lines on FIG. 1 depicted connections between nodes P2-PN), comprising the following steps: 
regularly checking the function of the communication component using the monitoring entity (Kanamaru, FIG. 1, FIG. 4, column 6, lines 21-67, Periodically/regularly checking the function of a Status Management Unit 16 using Periodically Monitoring Unit 17 on P1); and 
cyclically communicating (Kanamaru, column 9, lines 61- 66, column 10, lines 1-4, Cyclically/using timer 171) with at least one other monitoring entity associated with another communication component in order to monitor the function of the communication component, the function of the other communication component and the function of the data bus (Kanamaru, column 4, lines 57-67,  column 5, lines 1-18, column 6, lines 21-67, column 9, lines 61- 66, column 10, lines 1-4, Periodically/ timer/cyclically communication with other nodes/”other monitoring entity” associated with a corresponding/other status management unit 16, to monitor the status/function of the other status management unit 16 and the function of the communication path/bus 11/ connections between nodes P1-Pn s shown in Fig. 1).
As for claim 2, Kanamaru discloses:
The cyclic communication takes place on the data bus (Kanamaru, As shown in Fig. 1 & Fig. 4, The periodic/cyclic communication takes place on a bus within P1 depicted in the diagram as lines connecting the Periodically Monitoring Unit 17 and the Status Management Unit 16).
As for claim 3, Kanamaru discloses:
The comprising cyclic communication between the monitoring entity and the communication component via a connection which differs from the data bus (Kanamaru, As shown in Fig. 1 The periodic/cyclic communication takes place within node P1 on the internal bus depicted as lines connecting the Periodically Monitoring Unit 17 and the Status Management Unit 16 which differs from the lines connected P1 to P2-Pn as shown in Fig. 1).
As for claim 4, Kanamaru discloses:
The transmitting an error indication to at least one other monitoring entity when a malfunction or a communication error of the communication component is detected (Kanamaru, column 4, lines 57-67, column 5, lines 1-18, column 10, lines 13-28, Transmitting a breakaway notification to the other/neighboring node P2-Pn indicating a breakaway/unavailable/error/malfunction state of the Status Management Unit 16 in the other/neighboring node P2-Pn is detected). 
As for claim 6, Kanamaru discloses:
The registering the communication component with the monitoring entity (Kanamaru, column 5, lines 57-60, Registering the other/neighboring node P2-Pn corresponding to the Status Management Unit 16).
As for claim 8, Kanamaru discloses:
A method for a communication component to communicate with one or more other communication components via a data bus (Kanamaru, column 4, lines 57-67, column 5, lines 1-18, column 6, lines 21-67, column 9, lines 61- 66, column 10, lines 1-4, Periodically/ timer/cyclically communication with one of more status management units 16 of other nodes/ P2-Pn  via the communication path/bus 11/ connections between nodes P1-Pn shown in Fig. 1), using event-based communication with the one or more other communication components via the data bus (Kanamaru, column 5, lines 14-18, column 9, lines 62-67, column 10, lines 1-35, Breakaway event-based communication with other status management units 16 via the communication path/bus 11/ connections between nodes P1-Pn shown in Fig. 1); and cyclic communication with the monitoring entity.
As for claim 9, Kanamaru discloses:
Registering with the monitoring entity (Kanamaru, column 5, lines 57-60, Registering the other/neighboring node P2-Pn corresponding to the Status Management Unit 16).
As for claim 10, Kanamaru discloses:
A computer program for performing the method of claim 1, when the computer program is executed on a computer, a processor, or a programmable hardware component (Kanamaru, FIG. 1, FIG. 12, column 4, lines 57-67, column 6, lines 1-18, The software and/or hardware components in the Noda P1).
As for claim 11, Kanamaru discloses:
A monitoring entity for at least one communication component, configured for communication with one or more other communication components via a data bus (Kanamaru, FIG. 1, P1-Pn, 16, 17, column 4, lines 57-67, column 5, lines 1-18, column 6, lines 21-67, column 9, lines 62-67, column 10, lines 1-35, The Node P1/“monitoring entity”  for at least one Status Management Unit 16/“communication component” configured for communication with one or more other Status Management Unit 16 via the data bus 11 and the other lines on FIG. 1 depicted connections between nodes P2-PN), comprising: 
one or more interfaces for communication via the data bus (Kanamaru, FIG. 1, 11, 14, 15, column 5, lines 57-67, column 6, lines 1-13, The Packet Receiving/Sending Units 14, 15 for communication via internal data bus and the data bus 11, 12) and for communication with the communication component (Kanamaru, FIG. 1, 11, 14, 15, column 5, lines 57-67, column 6, lines 1-13, The Packet Receiving/Sending Units 14, 15 for communication with the Status Management Unit 16); and 
a control unit, configured to control the one or more interfaces (Kanamaru, column 5, lines 1-18, column 23, lines 28-55, The periodically monitoring unit 17 to control transmitting data with the packet sending/receiving units 14, 15) and to communicate cyclically with the communication component (Kanamaru, FIG. 1, 11, 14, 15, column 4, lines 57-67, column 5, lines 1-18, column 5, lines 57-67, column 6, lines 1-13, Communicate periodically/cyclically with at least one other node P2-Pn which each include another Status Management Unit 16) and with at least one other monitoring entity of another communication component (Kanamaru, FIG. 1, 11, 14, 15, column 4, lines 57-67, column 5, lines 1-18, column 5, lines 57-67, column 6, lines 1-13, Communicate periodically/cyclically with at least one other node P2-Pn which each include another Status Management Unit 16).
As for claim 12, Kanamaru discloses:
(Kanamaru, As shown in Fig. 1 The periodic/cyclic communication takes place within node P1 on the internal bus depicted as lines connecting the Periodically Monitoring Unit 17 and the Status Management Unit 16 which differs from the lines connected P1 to P2-Pn as shown in Fig. 1).
As for claim 13, Kanamaru discloses:
The control unit is configured to transmit an error indication to at least one other monitoring entity when a malfunction or a communication error of the communication component is detected (Kanamaru, column 4, lines 57-67, column 5, lines 1-18, column 10, lines 13-28, Transmitting a breakaway notification to the other/neighboring node P2-Pn indicating a breakaway/unavailable/error/malfunction state of the Status Management Unit 16 in the other/neighboring node P2-Pn is detected).
As for claim 15, Kanamaru discloses:
 The control unit is configured to perform a registration of a communication component (Kanamaru, column 5, lines 57-60, Registering the other/neighboring node P2-Pn corresponding to the Status Management Unit 16).
As for claim 17, Kanamaru discloses:
 A communication component for communication with one or more other communication components via a data bus (Kanamaru, FIG. 4,  column 4, lines 57-67, column 5, lines 1-18, column 6, lines 21-67, column 9, lines 62-67, column 10, lines 1-35, The Status Management Unit 16/“communication component” for monitoring at least one Status Management Unit 16 of other Nodes P2-Pn via the data bus 11), with one or more interfaces for communication via the data bus (Kanamaru, FIG. 4 column 5, lines 57-67, column 6, lines 1-13, The Status Management Unit 16 connected by lines shown in Fig. 4, to the Packet Receiving/Sending Units 14, 15 for communication via the data bus 11)  and for communication with a monitoring entity (Kanamaru, column 4, lines 57-67,  column 5, lines 1-18, column 6, lines 21-67, column 9, lines 61- 66, column 10, lines 1-4, Periodically/ timer/cyclically communication with other nodes/”other monitoring entity”); a control unit, configured to control the one or more interfaces (Kanamaru, column 5, lines 1-18, column 23, lines 28-55, The periodically monitoring unit 17 to control transmitting data with the packet sending/receiving units 14, 15), to communicate with the one or more other communication components in an event-based manner (Kanamaru, column 5, lines 14-18, column 9, lines 62-67, column 10, lines 1-35, A node P2-PN (communication component) configured to communicate with other nodes (communication components) in a breakaway event-based manner via the data bus 11 and the other lines on FIG. 1 depicted connections between nodes P2-PN) and to communicate cyclically (Kanamaru, column 9, lines 61- 66, column 10, lines 1-4, Cyclically/using timer 171) with the monitoring entity (Kanamaru, column 4, lines 57-67,  column 5, lines 1-18, column 6, lines 21-67, column 9, lines 61- 66, column 10, lines 1-4, Periodically/ timer/cyclically communication with other nodes/”other monitoring entity”).
As for claim 18, Kanamaru discloses:
(Kanamaru, column 5, lines 57-60, Registering the other/neighboring node P2-Pn corresponding to the Status Management Unit 16).
As for claim 19, Kanamaru discloses:
At least two communication components, the communication component comprising: one or more interfaces for communication via the data bus and for communication with a monitoring entity (Kanamaru, FIG. 1, 11, 14, 15, column 5, lines 57-67, column 6, lines 1-13, The Packet Receiving/Sending Units 14, 15 for communication via the data bus 11 and with the Status Management Unit 16); a control unit, configured to control the one or more interfaces, to communicate with the one or more other communication components (Kanamaru, column 5, lines 1-18, column 23, lines 28-55, The periodically monitoring unit 17 to control transmitting data with the packet sending/receiving unit 14 to other components) in an event-based manner (Kanamaru, column 5, lines 14-18, column 9, lines 62-67, column 10, lines 1-35, A node P2-PN (communication component) configured to communicate with other nodes (communication components) in a breakaway event-based manner via the data bus 11 and the other lines on FIG. 1 depicted connections between nodes P2-PN) and to communicate cyclically with the monitoring entity (Kanamaru, column 4, lines 57-67,  column 5, lines 1-18, column 6, lines 21-67, column 9, lines 61- 66, column 10, lines 1-4, Periodically/ timer/cyclically communication with other nodes/”other monitoring entity”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 7, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al, US 6,574,197 in view of Kabulepa et al, US 2013/0024721 hereafter Kabulepa.

As for claim 5, Kanamaru does not explicitly disclose synchronizing with at least one other monitoring entity via the data bus.
However, Kabulepa discloses synchronizing with at least one other monitoring entity via the data bus (Kabulepa, [0010], [0097], [0165], Synchronizing with the arbitration unit or controller via the data bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanamaru with (Kabulepa, [0015]). 
As for claim 14, Kanamaru does not explicitly disclose the control unit is configured to synchronize with at least one other monitoring entity via the data bus.
However, Kabulepa discloses the control unit is configured to synchronize with at least one other monitoring entity via the data bus (Kabulepa, [0010], [0097], [0165], Synchronizing with the arbitration unit or controller via the data bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanamaru with the control unit is configured to synchronize with at least one other monitoring entity via the data bus as taught by Kabulepa to provide a more efficient control computer system (Kabulepa, [0015]).
As for claim 7, Kanamaru does not explicitly disclose the monitoring communication components and a data bus in a vehicle.
However, Kabulepa discloses the monitoring communication components and a data bus in a vehicle (Kabulepa, [0010], [0097], [0165], The arbitration unit or controller and data bus in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanamaru with the (Kabulepa, [0015]).
As for claim 16, Kanamaru does not explicitly disclose monitoring entity is configured to monitor communication components and a data bus in a vehicle.
However, Kabulepa discloses monitoring entity is configured to monitor communication components and a data bus in a vehicle (Kabulepa, [0010], [0097], [0165], The arbitration unit or controller to arbitrate/control components and data bus in the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanamaru with monitoring entity is configured to monitor communication components and a data bus in a vehicle as taught by Kabulepa to provide a more efficient control computer system (Kabulepa, [0015]).
As for claim 20, Kanamaru does not explicitly a vehicle with system.
However, Kabulepa discloses a vehicle with system (Kabulepa, [0010], [0097], [0165], The vehicle including the arbitration unit or controller and data bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanamaru with a vehicle with system as taught by Kabulepa to provide a more efficient control computer system (Kabulepa, [0015]).
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469